The plaintiff established a prima facie case with the production of a promissory note executed by the parties and the undisputed assertion that the defendants defaulted on the note (see, Wagner v Triefler, 215 AD2d 648; Fritz v Scuderi, 203 AD2d 420; Silber v Muschel, 190 AD2d 727). The burden then shifted to the defendants to establish a triable issue of fact (see, Wagner v Triefler, supra; Silber v Muschel, supra), which they *528failed to do. Ritter, J. P., Thompson, Pizzuto and Hart, JJ., concur.